          Case 1:18-cr-00601-PGG Document 49 Filed 12/02/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X                                             ECF CASE
                                    :
UNITED STATES OF AMERICA            :                     NOTICE OF APPEARANCE AND
                                    :                       REQUEST FOR ELECTRONIC
                - v. -              :                                  NOTIFICATION
                                    :
GODOFREDO LEANDRO GONZALEZ, et al., :                                   18 Cr. 601 (PGG)
                                    :
                       Defendants.  :
                                    :
------------------------------------X


TO:    Clerk of Court
       United States District Court
       Southern District of New York

       The undersigned attorney respectfully requests the Clerk to note his appearance in the

above-captioned case and to add him as a Filing User to whom Notices of Electronic Filing will be

transmitted in this case.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney for the
                                                    Southern District of New York


                                                    by: /s/ David W. Denton, Jr.
                                                        David W. Denton, Jr.
                                                        Assistant United States Attorney
                                                        (212) 637-2744
